                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE
ALDEN K.,                               )
                                        )
                   Plaintiff,           )
                                        )
v.                                      )    Civil No. 2:18-CV-112-NT
                                        )
                                        )
NANCY BERRYHILL, Acting                 )
Commissioner of Social Security,        )
                                        )
                   Defendant.           )

                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      On November 5, 2018, the United States Magistrate Judge filed with the court,

with copies to the parties, his Recommended Decision. Recommended Decision (ECF

No. 22). The Plaintiff filed an objection to the Recommended Decision on November

17, 2018 (ECF No. 23).     The Commissioner filed a response to the objection on

December 3, 2018 (ECF No. 24).

      I have reviewed and considered the Recommended Decision, together with the

entire record; I have made a de novo determination of all matters adjudicated by the

Recommended Decision. I concur with the recommendations of the United States

Magistrate Judge. It is therefore ORDERED that the Recommended Decision of the

Magistrate Judge is hereby ADOPTED and the Commissioner’s Decision is

AFFIRMED.

      SO ORDERED.

                                             /s/ Nancy Torresen__________________
                                             United States Chief District Judge

Dated this 20th day of December, 2018
